Citation Nr: 1713332	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-26 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased evaluation in excess of 60 percent for low back pain with sciatica, right more severe than left. 

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3. Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. 
§ 1114.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1973 to May 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida. 

In February 2015, the Board remanded this issue for additional development, which has since been returned to the Board for further appellate consideration.  For the reasons discussed below, the Board finds that the RO is not in substantial compliance with the directives set forth in the February 2015 remand with regard to an increased evaluation in excess of 60 percent for low back pain with sciatica, right more severe than left.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Although the Veteran has not filed a specific claim for SMC, a SMC claim is also part and parcel of an increased rating claim, when such a claim is raised by the record. See Akles v. Derwinski, 1 Vet. App. 118 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (stating that SMC "benefits are to be accorded when a veteran becomes eligible without need for a separate claim").  SMC pursuant to 38 U.S.C.A. § 1114, as applicable, is payable when a Veteran, as the result of service-connected disability, is permanently bedridden or with such significant disabilities as to be in in need of regular aid and attendance. See also 38 C.F.R. § 3.350 (b) (2016).  The Veteran's service-connected low back disability is assigned a 60 percent disability rating, effective July 1, 2007.  In an April 2010 VA examination, the Veteran stated that her husband had to retire from work early in order to care for her full time.  Based on the discussion above and evidence cited, a claim for SMC pursuant to 38 U.S.C.A. § 1114 is raised by the record and is thus properly before the Board.  The Board has phrased the issue above accordingly.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In March 2011, the Veteran expressed timely disagreement with an April 2010 rating decision that denied service connection for adjustment disorder with depressed mood.  This requires the issuance of a Statement of the Case if the issue is not resolved to the Veteran's satisfaction at the RO level; therefore, no further action on the part of the Board is warranted at this time.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is without authority to dictate when the issuance of the Statement of the Case may occur.  This matter is brought to the continued attention of the RO.

The issues of entitlement to an increased evaluation in excess of 60 percent for low back pain with sciatica, right more severe than left, and SMC pursuant to 38 U.S.C.A. § 1114 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is unable to secure or follow a substantially gainful occupation due to a service-connected disability.


CONCLUSION OF LAW

Entitlement to a TDIU is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claim Assistance Act of 2000 (VCAA)

Neither the Veteran nor her representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed.

II. Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

A total disability rating for compensation may be assigned where the schedular rating is less than total when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III. Evidence and Analysis

The Veteran contends that she is entitled to TDIU based on her service-connected low back disability.  

The Veteran's service-connected disabilities include low back pain with sciatica, right more severe than left (assigned a 60 percent disability rating throughout the appeal period), detached retina, postoperative, with loss of one fourth of visual field (assigned a 10 percent disability rating throughout the appeal period), and high frequency bilateral hearing loss (assigned a 0 percent disability rating throughout the appeal period).  As the Veteran's service-connected low back pain has been assigned a disability rating of at least 60 percent throughout the appeal period, the threshold requirements for TDIU are met.  38 C.F.R. § 4.16(a) (2016).

The record indicates that the Veteran has a high school education with one year of nursing school.  The record also indicates that she worked as an operating room technician from May 1977 to November 1977, when she states her back condition caused her to stop working.  The Veteran asserts that since that time she has been completely unemployable due to her service-connected low back disability.  

In November 1977, the Veteran was determined by the Social Security Administration (SSA) to be permanently disabled due to her low back disorder.  In August 1979, the Office of Disability Determinations requested an opinion on the Veteran's ability to work.  The examiner determined that the Veteran was "totally and permanently disabled from gainful employment which would require her to stand, stoop, squat, bend, lift heavy objectives, [and] go up and down ladders," and went on to say that it "would probably be impossible" "to consider her for sedentary type work."  The examiner concluded that the Veteran "is totally disabled from any type of gainful employment." 

While findings from SSA constitute probative evidence with respect to a TDIU claim, they are not dispositive or altogether binding on VA.  SSA's legal criteria for assessing disability for Social Security benefits purposes differs in important respects from VA's own framework for determining entitlement to TDIU.  SSA bases disability on a claimant's residual functional capacity, and whether there is substantial gainful activity that could be performed with that residual functional capacity.  A claim for a TDIU focuses on unemployability based on impairments caused only by service-connected disabilities.  Also, unlike SSA, VA does not take into account age in making its determination.

In a May 2009 letter, one of the Veteran's private physicians, Dr. T., noted that the Veteran had been under her care since 1996.  According to Dr. T., the Veteran started coming to her with prior back pain, and was unable to able to stand or sit for long periods of time, and further used a cane or walker for stability.  Dr. T. noted that the Veteran experiences chronic pain in her back and legs, and treats her symptoms with ice and heat treatments and through physical therapy.  According to Dr. T., the Veteran is no longer employable, in part, due to her back pain.  There is no "treating physician" rule that would give a preference to the opinions of the physician who manages and treats the patient's disease.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001) (VA need not adopt a "treating physician rule").  However, this statement is highly probative in this case because it was submitted by a doctor who regularly treated the Veteran and had thorough and complete knowledge of her low back disability.

In a July 2009 Work Status letter issued by the Dr. G., one of the Veteran's physicians at St. Vincent's Spine and Brain Institute, indicated that the Veteran was permanently disabled.  

In April 2010, a VA examiner noted a review of the claims file, summarized the history of multiple spinal surgeries during and after service, prescriptions for opioid pain medication, and the Veteran's report of an inability to walk more than a few yards.  The Veteran also experienced permanent urinary and severe bowel incontinence that required self-catheterization and multiple changes of absorbent garments more than four times per day.  The examiner found that this dysfunction was related to the low back disability.  The An April 2010 VA examination determined that the Veteran's low back condition should not preclude sedentary employment, but listed decreased concentration, decreased mobility, problems with lifting and carrying, lack of stamina, weakness or fatigue, and pain as consequences her low back disability has on occupational activities.  The examiner also determined that the Veteran's low back disability had significant effects on her usual occupation.  The examiner noted that the disability imposed severe effects on all activities of daily living and prevented activities such as household chores and shopping.  The Board finds the examiner's conclusion that the Veteran was not precluded from sedentary employment warrants less probative weight because it is inconsistent with his assessment of the ability to perform individual activities and because did not consider the effects of opioid medication and incontinence on attendance and performance even in a sedentary workplace environment.     

Upon review of the evidence of record, the Board resolves the benefit of the doubt in favor of the Veteran and finds that the Veteran's service-connected low back disability prevents the Veteran from obtaining substantially gainful occupation.  As such, the Board concludes that TDIU is warranted under 38 C.F.R. § 4.16 (a).


ORDER

Entitlement to a TDIU is granted.


REMAND

As noted in the Introduction, this matter was remanded by the Board in February 2015.  The February 2015 remand, in pertinent part, directed the RO to schedule the Veteran for a VA orthopedic examination to determine the extent of her service-connected low back pain with sciatica, right more severe than left, and the Veteran's ability to engage in any type of full-time employment.  Consideration of all the evidence of record, to include medical records as well as the Veteran's lay statements, as well as a complete rationale for all opinions expressed was requested. 

In accordance with the Board's remand, the Veteran was provided a VA low back examination in June 2016.  However, the RO requested an opinion regarding the connection between the Veteran's low back disability and her service.  The resulting opinion only confirmed that the Veteran's low back disability incurred in service.

Additionally, in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

On review, the April 2010 VA examination report provided only range of motion findings noted to be on active and passive motion and did not address range of motion findings in weight-bearing and nonweight-bearing.  If this testing is not possible or appropriate, the examiner must provide reasons that it should not be accomplished.  The June 2016 VA did not address range of motion findings on passive motion or in weight-bearing and nonweight-bearing.  The Board finds that a new VA examination is warranted.

With respect to the SMC claim on appeal, as this claim was inferred, no notice with respect to this claim has been provided and development has not yet been conducted.  As such, while on remand, proper notice must be provided and any further development deemed necessary must be undertaken.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to determine the extent of her service-connected low back pain with sciatica, right more severe than left.  The claims folder and any records on the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, to include an EMG or nerve conduction study, should be performed.  All pertinent pathology associated with the service-connected low back disability, to include any associated neurological abnormalities and disabilities, should be noted in the examination report.

a. The examiner should address the range of motion and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain sets in.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.

In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b. The examiner should note whether intervertebral disc syndrome (IVDS) is present and if so, the examiner is asked to describe the frequency and duration of any incapacitating episodes due to the low back disability.

c. The examiner must specifically address whether any objective neurologic abnormalities, to include incontinence and neuropathy, are associated with the Veteran's low back disability, and if so, the examiner should describe the severity and resulting loss of function. If neurological impairment is identified, the examiner should identify the nerve or nerves involved and determine the manifestations.

2. With respect to the Veteran's claim for entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114, provide the Veteran with the required information under VA's duty to notify and assist. Particularly, the Veteran must be notified of how to substantiate a claim for entitlement to special monthly compensation pursuant to 38 U.S.C.A. § 1114.  After such action, conduct any further development for the Veteran's SMC claims deemed necessary.

3. After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


